SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2015 ELTEK LTD.  (Name of Registrant) Sgoola Industrial Zone, Petach Tikva, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statements File Nos. 333-12012 and 333-123559. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELTEK LTD. (Registrant) By: /s/Amnon Shemer Amnon Shemer Chief Financial Officer Date:November 10, 2015 Press Release Eltek Reports Net Profit in the Third Quarter of 2015 ·Net Profit of $624,000 ·Gross Margin Increased to 15.9% from 12.8% PETACH-TIKVA, Israel, November 10, 2015 (NASDAQ:ELTK) - Eltek Ltd. (NASDAQ:ELTK - News) (the "Company"), the leading Israeli manufacturer of advanced circuitry solutions, including complex build-ups of rigid and flex-rigid printed circuit boards, announced today its financial results for the three and nine month periods ended September 30, 2015. Revenues for the quarter ended September 30, 2015 were $10.8 million compared to revenues of $11.7 million in the third quarter of 2014. Gross profit for the third quarter of 2015 was $1.7 million (15.9% of revenues) compared to gross profit of $1.5 million (12.8% of revenues) in the third quarter of 2014. Operating profit for the third quarter of 2015 was $607,000 compared to an operating loss of $446,000 in the third quarter of 2014. Net profit for the third quarter of 2015 was $624,000, or $0.06 per fully diluted share, compared to a net loss of $532,000, or $0.05 per fully diluted share, in the third quarter of 2014. First Nine Months of 2015: Revenues for the first nine months of 2015 were $30.9 million, compared to revenues of $36 million in the first nine months of 2014. Gross profit for the first nine months of 2015 was $4.9 million (15.7% of revenues), compared to gross profit of $4.7 million (13.0% of revenues) in the first nine months of 2014. Operating profit for the first nine months of 2015 was $1.0 million, compared to an operating loss of $633,000 in the first nine months of 2014. Net profit for the first nine months of 2015 was $814,000, or $0.08 per fully diluted share, compared to a net loss of $844,000, or $0.08 per fully diluted share, in the first nine months of 2014. EBITDA: In the third quarter of 2015, Eltek had EBITDA of $1.0 million compared to EBITDA of $134,000 in the third quarter of 2014. In the first nine months of 2015, Eltek had EBITDA of $2.4 million compared to EBITDA of $968,000 in the first nine months of 2014. Mr. Yitzhak Nissan, Chairman of the Board and Chief Executive Officer, commented: “The results of the 2015 third quarter reflect improvements in various areas of the Company’s operations. This is demonstrated by the significant increase in gross margins and the outstanding net profit we recorded in the quarter. In addition, revenues from the North American market showed meaningful growth as compared to the third quarter of 2014. In order to capitalize on this trend, we have engaged three new sales representative firms in the United States. One firm is based in the Pacific Northwest, one in Florida and the third firm is in the New England area.” Mr. Nissan added: "We are focusing on developing cutting edge technologies for high-end products, in order to serve our sophisticated defense, aerospace and medical customers. While this increases our R&D and manufacturing costs, these products carry higher profit margins. We believe that the new capabilities will provide us with a competitive advantage and provide the foundation for the future growth of the company.” "Eltek is continuing its Green Industry initiative, and we intend to exert significant efforts and make capital investments in order to be a leading environmentally conscious industrial company," Mr. Nissan concluded. About Eltek Eltek is Israel's leading manufacturer of printed circuit boards, the core circuitry of most electronic devices. It specializes in the complex high-end of PCB manufacturing, i.e., HDI, multilayered and flex-rigid boards. Eltek's technologically advanced circuitry solutions are used in today's increasingly sophisticated and compact electronic products. For more information, visit Eltek's web site at www.nisteceltek.com. Use of EBITDA ELTEK uses EBITDA as a non-GAAP financial performance measurement. EBITDA is calculated by adding back interest, taxes, depreciation and amortization to net income. EBITDA is provided to investors to complement results provided in accordance with GAAP, as management believes the measure helps illustrate underlying operating trends in the Company's business and uses the measure to establish internal budgets and goals, manage the business and evaluate performance. EBITDA should not be considered in isolation or as a substitute for comparable measures calculated and presented in accordance with GAAP. Reconciliation between the Company's results on a GAAP and non-GAAP basis is provided in a table immediately following the Consolidated Statement of Operations. Forward Looking Statement: Certain matters discussed in this news release are forward-looking statements that involve a number of risks and uncertainties including, but not limited to statements regarding expected results in future quarters, risks in product and technology development and rapid technological change, product demand, the impact of competitive products and pricing, market acceptance, the sales cycle, changing economic conditions and other risk factors detailed in the Company's Annual Report on Form 20-F and other filings with the United States Securities and Exchange Commission. Eltek Ltd. Consolidated Statements of Operations (In thousands US$, except per share data) Three months ended Nine months ended September30, September30, Revenues Costs of revenues ) Gross profit Selling, general and administrative expenses ) Impairment loss on goodwill 0 ) 0 ) R&D income (expenses), net 51 0 ) 0 Operating profit (loss) ) ) Financial income (expenses), net 62 ) ) ) Profit (loss) before other income, net ) ) Other income, net 0 11 5 32 Profit (loss) before income tax expenses ) ) Tax expenses ) Net Profit (loss) ) ) Net profit (loss) attributable to non controlling interest 0 ) 14 ) Net Profit (loss) attributable to Eltek Ltd. ) ) Earnings per share Basic and diluted net gain (loss) per ordinary share ) ) Weighted average number of ordinary shares used to compute basic and diluted net gain (loss) per ordinary share (in thousands) Eltek Ltd. Consolidated Balance Sheets (In thousands US$) September30, Assets Current assets Cash and cash equivalents Receivables:Trade, net of provision for doubtful accounts Other Inventories Prepaid expenses Total current assets Deferred taxes Assets held for employees' severance benefits 48 51 Fixed assets, less accumulated depreciation Intangible asset 0 Goodwill 0 0 Total assets Liabilities and Shareholder's equity Current liabilities Short-term credit and current maturities of long-term debts Accounts payable: Trade Related parties - - Other Total current liabilities Long-term liabilities Long term debt, excluding current maturities Employee severance benefits Total long-term liabilities Equity Ordinary shares, NIS 0.6par value authorized 50,000,000 shares, issued and outstanding 10,142,762 in 2014 and 10,142,762 in 2015 Additional paid-in capital Cumulative foreign currency translation adjustments Capital reserve Accumulated deficit ) ) Shareholders' equity Non controlling interest ) ) Total equity Total liabilities and shareholders' equity Eltek Ltd. Unaudited Non-GAAP EBITDA Reconciliations (In thousands US$) Non-GAAP EBITDA Reconciliations Three months ended Nine months ended September30, September30, Unaudited Unaudited GAAP net Income (loss) Add back items: Financial expenses (income), net Income tax expense 45 15 76 55 Impairment loss on goodwill 0 0 0 0 Depreciation and amortization Adjusted EBITDA
